Title: Adams’ Notes of Authorities: Special Court of Admiralty, Boston, May 1769
From: Adams, John
To: 


       28. H. 8, c. 15. For Pirates.
       The Statute on which this Court is founded is 11th. & 12th. Wm. 3rd, C. 7. An Act for the more effectual suppression of Piracy.
       6. Ann, c. 37, §9. Impresses in America prohibited. This act perpetual, 1. because of the Title. 2. the Preamble, in two Parts, for Ad­vancement of Trade, and increase of Shipping and Seamen. 4. the same Clauses in their Nature temporary, yet others perpetual. Others expressly limited to the duration of the War. This § not §4. No limitation in the Act itself to Years, or other Term. 4. G, c. 11, §7. Sugar Colonies Act. 19. G. 2, c. 30, §1.
       Fosters Crown Law.
       Necessary Homicide. 2. Domat. 638 §6. Woods Inst. civ. Law 270. Cod. Lib. 9. Tit. 16. 2. 3. 4 &c.
       Civil Law, relative to Defense and Provocation.
       2. Domat 638. §6. Woods Inst. civ. Law 270. Cod. Lib. 9. Tit. 16. 2. 3. 4. &c. Note 46. Gail Page 503. Maranta Page 49, Pars 4. Dig. 1. Dist. 1. 77.
       Com. Law justifiable self Defense.
       1. Hawk. 71. §4. middle. §21. killing ravisher. page 72 §23. towards the End. §24. page 75. §14.
       Keyling page 128. bottom page 136. Top. Buckners 136. 3. bottom. 3dly. 59. Hopkin Huggetts. 2. Ld. Ray. Tooleys Case. Holt 485. 484. Faster 312—316—vid. Foster 292, the smart &c. for Manslaugter, also 296.
       Calvin. Tit. Culpa.
       7. W. 3, c. 4. An Act for Grand Jurors serving at Quarter Sessions. Clerk of the Peace of each County shall annually 15 days before the day for holding the Court issue out Writs to the Constables of Towns, to warn a Meeting of the Inhabitants, for chusing one or more Grand Jurors.
       Grand Jurors Oath 4. W. & Mary. c. 16.
       
       Temporary Laws. 23. G. 2, c. 2. better regulating the Choice of Petit Jurors.
       28. H. 8, c. 15. For Pirates. After the common Course of the Laws of this Realm. Commissioners to enquire, by the Oaths of 12 good and lawfull Inhabitants, in the Shire limited in their Commission, as if such Crimes committed on Land. And Tryal by 12 lawfull Men, inhabited in the shire limited within such Commission. Expressly excluded clergy. Tryals in 5. Ports shall be in by Inhabitants, &c.
       11. & 12. W. 3, c. 7. Act for more effectual suppression of Pyracy.
       4. G. c.
       18. G. 2, c. 30.
       Otis. 2 Salk. The Word “may,” shall be construed “shall.” Tit. Statutes and their Construction.
       Tryal of Stede Bonnett, before Judge Trott.
       1718. 5. G. 1. V. 6. 156.
       Consent of Parties would cure all Difficulties, Vin. Tit. Tryal.
      